DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed May 10, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant’s election of the bacterial species in Group A in the reply filed on December 28, 2020 and reiterated in the reply filed on May 12, 2021 is reiterated for the record. The elected species are shown below. 

    PNG
    media_image1.png
    147
    402
    media_image1.png
    Greyscale

Applicant’s election of the microarray analysis in the reply filed on May 12, 2021 is reiterated for the record. 

3.	Claims 1-10, 13-19, 28-30, and 35 are currently pending.
Claims 15-18, 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28, 2020 and reiterated in the reply filed on May 12, 2021.
The claims have been examined to the extent that the claims read on the elected species (the bacterial species in Group A). The additionally recited bacterial species have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13-14, 19, 29, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between an intestinal microbiome signature and liver disease (see clms 1, 29, and 35). This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “analyzing” a biological sample from a subject to determine an intestinal microbiome signature for the subject (clm 1). The “analyzing” step does not clearly require performing any wet laboratory steps.  The broadest reasonable interpretation of the “analyzing” step is that it may be accomplished by a mental processes. For example, one may “analyze” the biological sample by reading a report containing the bacteria present/absent in the sample. 
The claims recite a step of “inspecting” the intestinal microbiome signature relative to a reference intestinal microbiome signature to detect presence or absence of liver fibrosis (clm 1).  The broadest reasonable interpretation of the “inspecting” step is that it may be accomplished by a mental processes. For example, one may “inspect” the intestinal microbiome signature relative to the reference intestinal microbiome signature by comparing the signatures and thinking about the comparison. 
The claims recite a step of  “inspecting” the intestinal microbiome signature to determine whether Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae are present or absent in the signature (clm 1). The broadest reasonable interpretation of the “inspecting” step is that it may be accomplished by a mental processes. For example, one may “inspect” the intestinal microbiome signature to determine if Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae are present or absent by reading a laboratory report. 
The claims recite a step of “determining” an intestinal microbiome signature of the subject, wherein a diagnosis of stage 3-4 fibrosis is indicated by one or more of the following criterion: (a) the intestinal microbiome signature of the subject having a relative abundance of a bacterial species that is at least two-fold higher than the relative abundance of bacterial species in a reference intestinal microbiome signature, wherein the bacterial species is selected from the group consisting of Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae (Group A) (clm 29). The broadest reasonable interpretation of the “determining” and “diagnosing” is that it may be accomplished by a mental processes. For example, one may “determine” the intestinal microbiome signature by reading a laboratory report stating if Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae are present or absent and then diagnose stage 3-4 fibrosis by thinking about the intestinal microbiome signature. 
The claims recite a step of  “determining ” whether Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae are present in an intestinal microbiome signature (clm 35). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” whether Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae are present by reading a laboratory report. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claims 1, 29, and 35 do not recite any steps/elements in addition to the judicial exceptions and therefore do not integrate into a practical application. Claim 19 recites that the step of analyzing comprises analyzing the biological sample using a microarray comprising nucleic acid sequences with binding affinity to the bacterial species. However claim 19 is not considered to integrate the judicial exception into a practical application because it merely adds insignificant extra-solution activity (data gathering) to the judicial exception. 

Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
Claims 1, 29, and 35 do not recite any steps/elements in addition to the judicial exceptions and therefore do not provide an inventive concept. Claim 19 recites that the step of analyzing comprises analyzing the biological sample using a microarray comprising nucleic acid sequences with binding affinity to the bacterial species. However claim 19 does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
Claim 19 is recited at a high level of generality. The claim does not require the use of any particular non-conventional reagents (i.e., a microarray comprising particular non-conventional probes). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Rajilic-Stojanovic (Environement Microbiology 2009 11(7) 1736-1751) teaches the development and application of a phylogenetic microarray for studying the human gastrointestinal microbiota--referred as the human intestinal tract chip (HITChip). Over 4800 dedicated tiling oligonucleotide probes were designed based on two hypervariable regions of the SSU rRNA gene of 1140 unique microbial phylotypes (< 98% identity) following analysis of over 16,000 human intestinal SSU rRNA sequences. These HITChip probes were hybridized to a diverse set of human intestinal samples and SSU rRNA clones to validate its fingerprinting and quantification potential (abstract). 
Additionally Palmer (Nucleic Acids Research 2006 Vol 34 No 1 e5) teaches that they we developed, tested and optimized a DNA oligonucleotide microarray composed of 10 462 small subunit (SSU) ribosomal DNA (rDNA) probes (7167 unique sequences) selected to provide quantitative information on the taxonomic composition of diverse microbial populations. Using our optimized experimental approach, this microarray enabled detection and quantification of individual bacterial species present at fractional abundances of <0.1% in complex synthetic mixtures. The estimates of bacterial species abundance obtained using this microarray are similar to those obtained by phylogenetic analysis of SSU rDNA sequences from the same samples—the current ‘gold standard’ method for profiling microbial communities. Furthermore, probes designed to represent higher order taxonomic groups of bacterial species reliably detected microbes for which there were no species-specific probes. This simple, rapid microarray procedure can be used to explore and systematically characterize complex microbial communities, such as those found within the human body (abstract). It is noted that Palmer uses the array to detect the bacterial species that are present in intestinal tissue (page 2, col 2). 

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 101 (pages 9-19).   Regarding Step 2A (prong 1), the Applicants argue that Claim 1 does not recite any of the judicial exceptions enumerated in the 2019 PEG. This argument has been fully considered but is not persuasive.  According to the PEG, abstract ideas (such as mental processes) as well as laws of nature are judicial exceptions.  As explained in the rejection the instant claims recite both laws of nature and abstract ideas.  For example claim 1 states “wherein presence or absence of the at least n bacterial species identified in Table 2 in the intestinal microbiome signature indicates NASH”. This limitation recites a natural law (a correlation between an intestinal microbiome signature and liver disease).  Additionally claim 1 recites steps of “analyzing” and “inspecting”.   The broadest reasonable interpretation of these steps is that they may be accomplished by a mental process and mental processes are abstract ideas. 
Regarding Step 2A (prong 2), the Applicants argue that even if the claims recite a judicial exception, it is integrated into a practical application and there is no need to go to Step 2B. This argument has been fully considered but is not persuasive. The Examiner does not agree that the claims recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The 2019 PEG provides a list of additional elements that the courts have found to integrate exception into practical applications (this are listed in the rejection).  However the instant claims do not recite any of the listed additional elements.  The 2019 PEG also very clearly states that an additional element that adds insignificant extra solution activity to the judicial exceptions is NOT sufficient to integrate the judicial exception into a practical application.  In the instant case the additional element of using a microarray to detect bacteria only adds insignificant extra-solution activity (data gathering) to the judicial exception. 
Regarding Step 2B, the Applicants argue that there is no need to go to this step since the claims pass step 2A (prong 1 and prong 2).  This argument has been fully considered but is not persuasive.  It is maintained that the claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). It is further maintained that the steps that are recited in addition to the judicial exceptions do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  Thus the claims are not directed to patent eligible subject matter.   
Additionally the Applicants argue that the instant claims improve the functionality in other technology (e.g., health technology). This argument has been fully considered but is not persuasive. Applicants are essentially arguing that analyzing a biological sample using a microarray comprising probes for one or more bacterial species was an improvement to the field of detecting liver disease. Herein the “technology” used by the claim is microarray hybridization to detect bacterial species.  The additional elements cited by the Applicants, do not improve the technology of microarray hybridization to detect bacterial species and do not improve any other technology.  The additional elements cited by the Applicants, do not make the technology of microarray hybridization to detect bacterial species work better and do not make any other technology work better. Instead, the improvement is an improvement on the judicial exception. Here, the judicial the exception is the relationship between the bacterial species present and liver disease. This exception does not improve the technology of microarray hybridization to detect bacterial species or any other technology. Therefore, there is no improvement nor is the exception integrated into a practical application. 
Further the Applicants argue that there is an attempt by the Examiner to assert that the claims recite judicial exceptions.  The Applicants argue that assertions made by the examiner do not make sense. They argue that the claims of the instant application are clearly integrated into a practical application because the claimed invention is directed to detecting liver fibrosis and treating diseases. This argument is not persuasive.  While integration can be show by reciting an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the instant claims do not recite any steps of treating liver disease. Secondly the Applicants argue that performing the steps in the claimed invention are not the only way to apply the alleged natural phenomena.  Thus there is clearly no preclusion of all or most applications of the natural phenomena. This argument is not persuasive. Preemption is not a standalone test for eligibility.  While a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Thirdly the Applicants argue that examiners identification of the “Supreme Court in Mayo” without more is insufficient to satisfy the Examiners burden for a 101 rejection.  This argument is not persuasive. The examiner is merely following guidance provided by the USPTO. The cited language was taken directly from the Subject Matter Eligibility Examples: Life Sciences Example 29 Diagnosing and Treating Julitis.  Fourth the Applicants argue that they do not understand what the examiner means by “wet” laboratory steps.  What this means is that the claims do not clearly require performing non-abstract steps.  For example one can detect a SNP by PCR (a non-abstract step (aka “wet” laboratory step)) or by reading a sequencing lab report (an abstract step). Claim 1 does not clearly require performing an assay in a laboratory. Finally they argue that the analyzing step cannot be practically performed in the human mind and requires experimental steps.  This argument has been fully considered but is not persuasive.  The examiner does not agree.  The analyzing step broadly encompasses reading a laboratory report that contains the subjects intestinal microbiome signature.    
Further Applicants argue that there is an attempt by the Examiner to assert that 
“The prior art also demonstrates the well understood, routine, [and] conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.” Applicants argue that there is no discussion in the two references cited about the claimed invention.  They argue that the cited references do not relate to the claimed invention. They argue that the Examiner has not pointed out to any location where such teachings are found. This argument has been fully considered but is not persuasive. The cited arts are only being relied upon to teach that the steps in addition to the judicial exception had been done before and were considered well known, routine, and conditional. In addition to the judicial exceptions the claims require analyzing the biological sample using a microarray comprising nucleic acid sequences with binding affinity to the bacterial species. The Examiner has cited two prior art references demonstrating that this was well known, routine, and conventional in the art at the time of the invention. It is noted that the test for what is well known, routine, and conventional in the art is distinct from the test of whether a reference anticipates or renders obvious a claim.
Further Applicants argue that the Examiner has cited a number of case laws without any explanations. This argument has been fully considered. This portion of the rejection is from MPEP 2106.05(d)II.  The section of the MPEP provides a list of laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  This is relevant because the instant invention also encompasses laboratory techniques that are recited a high level of generality and that are well understood, routine, and conventional.
 

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-14, 19, 29, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10, 13-14, 19, 29, and 35 are rejected for referring to specific figures and/or tables in the specification.  MPEP 2173.05(s) states that “Where possible claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.”   
Regarding Claims 1-10, 13-14, 19, it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method to detect liver fibrosis, yet the method only requires analyzing a biological sample from a subject to determine an intestinal microbiome signature and inspecting the intestinal microbiome signature relative to a reference intestinal microbiome signature. Thus it is not clear if applicant intends to cover only a method of analyzing a biological sample from a subject to determine an intestinal microbiome signature and inspecting the intestinal microbiome signature relative to a reference intestinal microbiome signature OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 
Regarding Claims 1-10, 13-14, 19, it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for the differential diagnosis of type of NAFLD in a subject, yet the method only requires analyzing a biological sample from a subject to determine an intestinal microbiome signature and inspecting the intestinal microbiome signature to determine whether Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae are present or absent in the signature. Thus it is not clear if applicant intends to cover only a method of analyzing a biological sample from a subject to determine an intestinal microbiome signature and inspecting the intestinal microbiome signature to determine whether Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae are present or absent in the signature OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the “wherein” clause, Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed. 
Regarding Claim 29, it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for the differential diagnosis of type of NAFLD in a subject, yet the method only requires determining an intestinal microbiome signature of the subject. Thus it is not clear if applicant intends to cover only a method of determining an intestinal microbiome signature of the subject OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the “wherein” clause, Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed. 
Regarding Claim 35, it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for assessing risk of progression to liver cirrhosis in a subject having an intestinal microbiome signature and diagnosed with NAFLD, yet the method only requires determining whether Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae are present in the intestinal microbiome signature of the subject. Thus it is not clear if applicant intends to cover only a method of determining whether Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae are present in the intestinal microbiome signature of the subject OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the “wherein” clause, Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed. 

Response To Arguments
7.	In the response the Applicants traversed the rejections under 35 USC 112(b) (pages 19-20). 
Regarding the recitation of “Table 2” in the claims, the Applicants argue that MPEP 2173.05(s) does not indicate that a reference to a table in a claim is not “permitted”. This argument has been fully considered.  It is noted that Table 2 recites 36 bacterial species by name (and only 8 of them are currently being examined).  The claims do not meet the criteria of there being no practical way to define the invention in words because they could amend the claims to recite the names of the bacterial species.  This would not be difficult and would overcome the rejection. 
Regarding the Examiners position that it is not clear how the recited preamble is intended to breathe life and meaning into the claim, the Applicants argue that the “wherein” clause at the end of the claim correlates to the preamble. This argument has been fully considered but is not persuasive. Regarding the final “wherein” clause, Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed. The rejection will be maintained until the claims are amended such that they recite an active process step that accomplishes the goal set forth in the preamble i.e., diagnosing the subject with NASH when at least n bacterial species identified in Table 2 in the intestinal microbiome signature are present.

Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	Claims 1, 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a Written Description rejection. 
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed. 
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
The claims are drawn to a method to detect liver fibrosis. The claims recite steps of analyzing a biological sample from a subject to determine an intestinal microbiome signature and inspecting the intestinal microbiome signature relative to a reference intestinal microbiome signature to detect presence or absence of liver fibrosis. 
In the instant case, the claims do not describe the intestinal microbiome signature that is correlated with liver fibrosis in  terms of sufficient relevant identifying characteristics. Quigley (Gastronenterol Hepatol 2013 Sep, 9(9) pages 560-569) teaches that within the human gastrointestinal microbiota exists a complex ecosystem of approximately 300 to 500 bacterial species, comprising nearly 2 million genes (the microbiome). Indeed, the number of bacteria within the gut is approximately 10 times that of all of the cells in the human body, and the collective bacterial genome is vastly greater than the human genome (page 561, col 1). The size of the claimed genus of intestinal microbiome signatures that are correlated with liver fibrosis is potentially vast given the number of bacterial species present in the human gut. The claims encompass a large genus of intestinal microbiome signatures that have been identified only in terms of their function. 
The size of the genus is further expanded by the fact that the claims encompass intestinal microbiome signatures correlated with liver fibrosis that are present in ANY type of biological sample. Only claim 8 is limited to particular types of samples wherein the samples is a stool sample, an intestinal mucosal sample, or the intestinal contents. The intestinal microbiome signature that is correlated with liver fibrosis in stool samples is expected to different than the intestinal microbiome signature that is correlated with liver fibrosis in other sample types. 
The specification (para 0076) teaches that the individuals in the study were categorized into two groups based on the severity of fibrosis. The first group (Group 1) of individuals had no fibrosis (Stage 0) or moderate fibrosis (Stages 1 and 2). A second group (Group 2) consisted of those patients whose livers were biopsied to confirm their advanced stages of fibrosis (Stages 3 and 4). Most patients (72) were in Group 1 and 14 patients were part of Group 2. 
The specification (para 0077) teaches that gut microbiome compositions of the patients were determined using whole-genome shotgun sequencing of DNA extracted from their stool samples. 
The specification (para 0081) teaches that FIGS. 1A-1B are boxplots of the relative abundances of 37 species used to distinguish samples in the mild/moderate group (G1) from those in the advanced fibrosis group (G2). 
The specification (para 0082) teaches that Table 2 summarizes lists the 37 species used to distinguish samples in the mild/moderate group (G1) from those in the advanced fibrosis group (G2). From the 37 species selected by the optimized model, eight species were more than two-fold more abundant in advanced fibrosis (G2) compared to mild/moderate NAFLD (G1), while 22 species were more than two-fold abundant in mild/moderate NAFLD (G1) compared to advanced fibrosis (G2). Specifically, the median species abundance of 8 species (Dorea sp. CAG: 317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7 3 54FAA, Clostridium bolteae) were between 2 and 4 fold more abundant in Group 2 than in Group 1 samples. These 8 species are collectively referred to as Group A. The 22 species that were more than two-fold abundant in mild/moderate NAFLD (G1) compared to advanced fibrosis (G2) are collectively referred to herein as Group B. Table 2 also summaries 6 species identified by curation of a genomic database, which are indicated by the Group C species in Table 2. 
The specification provides written description for intestinal microbiome signatures comprising the 8 species of Group A, the 22 species of Group B, and the 6 species of Group C.  The specification does not describe any other intestinal microbiome signatures within the claimed genus to show possession of those species. 
It is noted that the specification also teaches the general methodology for identifying intestinal microbiome signatures correlated with liver fibrosis. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
	“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude that one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
 Thereby, a showing of how to potentially identify other intestinal microbiome signatures correlated with liver fibrosis is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
The decisional law in this area has been very consistent.  As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.”  This is similar to the current situation since the breadth of the current claims encompasses intestinal microbiome signatures which the present inventors were not in the possession of, or which were not known to the inventors.  
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

Also noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of intestinal microbiome signatures within the broadly claimed genus of intestinal microbiome signatures correlated with liver fibrosis. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of intestinal microbiome signatures which are not described in the specification. 

Response To Arguments
10.	In the response the Applicants traversed the rejection under 35 USC 112(a)-Written Description (pages 20-26).   
	First the Applicants argue that it is unclear if the rejection is based on the written description aspect of 35 USC 112 or the enablement aspect because both sections recite the same assertions. This argument has been fully considered.  As clearly set forth in the Office Action, the claims are rejected under both written description (pages 13-17) and enablement (pages 18-30).  The examiner acknowledges that some of the same language is used in both rejections because not describing the intestinal microbiome signature that is correlated with liver fibrosis is problematic with respect to both the written description (possession) and enablement (making and/or using the invention) requirements.  
The Applicants argue that they have described the invention by words (i.e., see para. [0001-0163], structures [see the spec. Figure 1-2], figures [see the spec. Figures 1-2], diagrams and/or formulas [see the spec. Figure 1-2] that fully set forth the claimed invention. This argument has been fully considered.  As stated in the rejection, the specification provides written description for intestinal microbiome signatures comprising the 8 species of Group A, the 22 species of Group B, and the 6 species of Group C.  However it is noted that the embodiment of detecting the presence or absence of liver fibrosis in claim 1 does not require analysis or inspection of any of the microbiome signatures taught in the specification.  The embodiment of detecting liver fibrosis in claim 1 only requires analyzing a biological sample from a subject to determine an intestinal microbiome signature and inspecting the intestinal microbiome signature relative to a reference intestinal microbiome signature to detect presence or absence of liver fibrosis. The recitation of “intestinal microbiome signature” broadly encompasses ANY intestinal microbiome signature that is correlated with liver fibrosis. The teachings present in the specification do not put applicants in possession of a representative number of species in the genus of intestinal microbiome signatures that are correlated with liver fibrosis. 
Further the Applicants question the Examiners reliance on the prior art of Quigley (Gastronenterol Hepatol 2013 Sep, 9(9) pages 560-569) and how it is relevant to the instant invention.  Quigley was cited because the reference teaches that within the human gastrointestinal microbiota exists a complex ecosystem of approximately 300 to 500 bacterial species, comprising nearly 2 million genes (the microbiome). This discussion about the number of bacteria in the intestinal microbiome supports the examiners position that the genus of intestinal microbiome signatures (number of different signatures) that are correlated with liver fibrosis is potentially vast.   The disclosure of the few intestinal microbiome signatures in the specification do not put applicants in possession of a representative number of species in the genus of intestinal microbiome signatures that are correlated with liver fibrosis. 
The Applicants argue that the 101 rejection and written description rejection contradict one another. The Applicants question how if the invention is well understood, routine, and  conventional it can also lack written description.  This argument has been fully considered.  The examiner does not agree that the rejections contradict one another because 35 USC 101 and 112 are different statues and require different types of analysis.  There is nothing precluding the examiner from making both rejections. 

Enablement
11.	Claims 1-10, 13-14, 19, 29, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to a method to detect liver fibrosis (see clm 1).  The claims require analyzing a biological sample from a subject to determine an intestinal microbiome signature for the subject and inspecting the intestinal microbiome signature relative to a reference intestinal microbiome signature to detect presence or absence of liver fibrosis. In view of the recitation of “biological sample” the claims broadly encompass ANY biological sample. Only claim 8 is limited to particular types of samples wherein the samples is a stool sample, an intestinal mucosal sample, or the intestinal contents.  In view of the recitation of “subject”, the claims encompass both human and non-human subjects. The claims do not describe the intestinal microbiome signature that is correlated with liver fibrosis in  terms of sufficient relevant identifying characteristics. Quigley (Gastronenterol Hepatol 2013 Sep, 9(9) pages 560-569) teaches that within the human gastrointestinal microbiota exists a complex ecosystem of approximately 300 to 500 bacterial species, comprising nearly 2 million genes (the microbiome). Indeed, the number of bacteria within the gut is approximately 10 times that of all of the cells in the human body, and the collective bacterial genome is vastly greater than the human genome. (page 561, col 1). The size of the claimed genus of intestinal microbiome signatures that are correlated with liver fibrosis is potentially vast given the number of bacterial species present in the human gut. Further the claims require detecting liver fibrosis based on a comparison of the intestinal microbiome signature and a “reference intestinal microbiome signature”.  However the claims do not set forth who the “reference intestinal microbiome signature” is derived from.  In claim 4 it is obtained from subjects without liver fibrosis and in claims 5 and 6 it is from subjects with liver fibrosis. 

The claims are drawn to a method for the differential diagnosis of the type of NAFLD in a subject (see clm 1).  The claims require analyzing a biological sample from a subject to determine an intestinal microbiome signature for the subject and inspecting the intestinal microbiome signature to determine whether Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae are present or absent in the signature.  The claims state that the presence or absence of Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae in the intestinal microbiome indicates NASH.  In view of the recitation of “biological sample” the claims broadly encompass ANY biological sample. Only claim 8 is limited to particular types of samples wherein the samples is a stool sample, an intestinal mucosal sample, or the intestinal contents.  In view of the recitation of “subject”, the claims encompass both human and non-human subjects. While the claims set forth the bacterial species that make up the intestinal microbiome signature, they do not set forth which bacterial species are required to be present/absent when the subject has NASH.  For example the claims encompass (i) a method wherein the presence of ALL of the bacterial species indicates that the subject has NASH, (ii) a method wherein the absence of ALL of the bacterial species indicates that the subject has NASH, or (iii) a method wherein the subject has NASH when certain undefined bacterial species are present and certain undefined bacterial species are absent. 
The claims are drawn to a method for the differential diagnosis of the type of non-alcoholic fatty liver disease (NAFLD) in a subject (clm 29).  The claims require determining an intestinal microbiome signature of the subject.  The claims state that a diagnosis of stage 3-4 fibrosis is indicated when intestinal microbiome signature of the subject having a relative abundance of a bacterial species that is at least two-fold higher than the relative abundance of bacterial species in a reference intestinal microbiome signature, wherein the bacterial species comprises Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae (Group A). In view of the recitation of “subject”, the claims encompass both human and non-human subjects. The claims state that the subject has stage 3-4 of fibrosis when the relative abundance of Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae is at least two fold higher than the relative abundance of bacterial species in a reference intestinal microbiome signature. However the claims do not set forth who the “reference intestinal microbiome signature” is derived from.  The claims broadly encompass reference intestinal microbiome signatures obtained from subjects without liver fibrosis or subjects with different stages of liver fibrosis. 
The claims are drawn to a substantially non-invasive method for assessing risk of progression to liver cirrhosis in a subject having an intestinal microbiome signature and diagnosed with non-alcoholic fatty liver disease (NAFLD) (see clm 35).  The claim requires determining whether Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae are present in the intestinal microbiome signature of the subject.  The claims state that the presence of Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae in the intestinal microbiome signature indicates risk of progression to liver cirrhosis. In view of the recitation of “subject”, the claims encompass both human and non-human subjects. 
The nature of the invention requires a reliable correlation between the presence, absence, and/or abundance of bacterial species present in the intestinal microbiome and liver fibrosis.  
Teachings in the Specification and Examples
The specification (para 0076) teaches that the individuals in the study were categorized into two groups based on the severity of fibrosis. The first group (Group 1) of individuals had no fibrosis (Stage 0) or moderate fibrosis (Stages 1 and 2). A second group (Group 2) consisted of those patients whose livers were biopsied to confirm their advanced stages of fibrosis (Stages 3 and 4). Most patients (72) were in Group 1 and 14 patients were part of Group 2. 
The specification (para 0077) teaches that gut microbiome compositions of the patients were determined using whole-genome shotgun sequencing of DNA extracted from their stool samples. 
The specification (para 0081) teaches that FIGS. 1A-1B are boxplots of the relative abundances of 37 species used to distinguish samples in the mild/moderate group (G1) from those in the advanced fibrosis group (G2). 
The specification (para 0082) teaches that Table 2 summarizes lists the 37 species used to distinguish samples in the mild/moderate group (G1) from those in the advanced fibrosis group (G2). From the 37 species selected by the optimized model, eight species were more than two-fold more abundant in advanced fibrosis (G2) compared to mild/moderate NAFLD (G1), while 22 species were more than two-fold abundant in mild/moderate NAFLD (G1) compared to advanced fibrosis (G2). Specifically, the median species abundance of 8 species (Dorea sp. CAG: 317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7 3 54FAA, Clostridium bolteae) were between 2 and 4 fold more abundant in Group 2 than in Group 1 samples. These 8 species are collectively referred to as Group A. The 22 species that were more than two-fold abundant in mild/moderate NAFLD (G1) compared to advanced fibrosis (G2) are collectively referred to herein as Group B. Table 2 also summaries 6 species identified by curation of a genomic database, which are indicated by the Group C species in Table 2. 
State of the Art and the Unpredictability of the Art
While methods of analyzing a biological sample from a subject to determine an intestinal microbiome signature for the subject are known in the art, methods of correlating an intestinal microbiome signature with liver fibrosis are highly unpredictable.    The unpredictability will be discussed below.
The claims are drawn to a method to detect liver fibrosis (see clm 1).  The claims require determining an intestinal microbiome signature for a subject and inspecting the intestinal microbiome signature relative to a reference intestinal microbiome signature to detect presence or absence of liver fibrosis. The claims do not describe the intestinal microbiome signature that is correlated with liver fibrosis in terms of sufficient relevant identifying characteristics. Quigley (Gastronenterol Hepatol 2013 Sep, 9(9) pages 560-569) teaches that within the human gastrointestinal microbiota exists a complex ecosystem of approximately 300 to 500 bacterial species, comprising nearly 2 million genes (the microbiome). Indeed, the number of bacteria within the gut is approximately 10 times that of all of the cells in the human body, and the collective bacterial genome is vastly greater than the human genome. (page 561, col 1). The size of the claimed genus of intestinal microbiome signatures that are correlated with liver fibrosis is potentially vast given the number of bacterial species present in the human gut. While the specification discloses intestinal microbiome signatures comprising the 8 species of Group A, the 22 species of Group B, and the 6 species of Group C, this is not equivalent to disclosing a representative number of species of the claimed genus of intestinal microbiome signatures that are correlated with liver fibrosis. In the instant case the identity of additional intestinal microbiome signatures that are correlated with liver fibrosis is highly unpredictable. 
The claims are drawn to methods for (i) the differential diagnosis of the type of NAFLD in a subject (clm 1) and (ii) assessing risk of progression to liver cirrhosis in a subject diagnosed with NAFLD (clm 35). The claims require determining the presence/absence of  Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae in the intestinal microbiome signature of the subject.  The claims state that the presence/absence of Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae in the intestinal microbiome signature of the subject is indicative of NASH or risk of progression to liver cirrhosis. Here it is relevant to note that what is being claimed directly contradicts the teachings in the specification The specification (para 0081) teaches that FIGS. 1A-1B are boxplots of the relative abundances of 37 species used to distinguish samples in the mild/moderate group (G1) from those in the advanced fibrosis group (G2). 

    PNG
    media_image2.png
    792
    494
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    798
    537
    media_image3.png
    Greyscale

As shown in the Figures it is not the presence or absence of the particularly recited bacterial species that is correlated with NASH or risk of progression to liver cirrhosis. In fact Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae and were present in the samples obtained from the mild/moderate group (G1) and in advanced fibrosis group (G2). For this reason it is highly unpredictable if one can detect NASH or determine that a subject has increased risk for liver cirrhosis on the basis of the presence or absence of the bacterial species.  It is actually the relative abundance of the species that allows one to distinguish samples in the mild/moderate group (G1) from those in the advanced fibrosis group (G2). 
The claims are drawn to a method for the differential diagnosis of the type of NAFLD in a subject (clm 29) and (ii) assessing risk of progression to liver cirrhosis in a subject diagnosed with NAFLD (clm 29). The claims require determining an intestinal microbiome signature of a subject, wherein a subject having a relative abundance of Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae in the intestinal microbiome signature that is at least two-fold higher than the relative abundance of Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae in a reference microbiome signature is diagnosed with stage 3-4 fibrosis. Here it is relevant to note that what is being claimed directly contradicts the teachings in the specification.  The specification (para 0081) teaches that FIGS. 1A-1B are boxplots of the relative abundances of 37 species used to distinguish samples in the mild/moderate group (G1) from those in the advanced fibrosis group (G2). While the relative abundance of Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, and Clostridium bolteae is higher in G2 compared to G1, the relative abundance of Dorea sp. CAG:317, Streptococcus parasanguinis, Clostridium symbiosum, and Clostridium sp. 7_3_54FAA is lower in G2 compared to G1.  
It is further noted that some of the claims encompass a reference intestinal microbiome signature. However the claims do not set forth who the “reference intestinal microbiome signature” is derived from.  The claims broadly encompass reference intestinal microbiome signatures obtained from subjects without liver fibrosis or subjects with different stages of liver fibrosis. However the specification does not teach the relative abundance levels of the bacterial species in subjects without liver fibrosis.  The specification only provides the relative abundance levels for subjects in G1 and subjects in G2.  In the absence of evidence to the contrary it is highly unpredictable if the 8 bacterial species will be present or absent in subjects without liver fibrosis and if they are present if they will be present at levels at least two fold lower than patients with liver fibrosis. 
Because the claims encompass determining an intestinal microbiome signature in ANY type of biological sample, it is relevant to point out that it is high unpredictable whether the results obtained in the specification with stool samples could be extrapolated other types of biological samples. Tang (Fronteirs in Cellular and Infection Microbiology April 9, 2020 Vol 10 Article 151 10 pages) teaches that for pragmatic reasons, fecal specimens are frequently used as proxies for gut microbiota. However, it is becoming increasingly clear that there may be significant differences in microbial composition between mucosa and feces (Zoetendal et al., 2002; Carroll et al., 2010). In recent studies, it has been demonstrated that the fecal and mucosal-associated microbiota are two distinct microbial niches (Rangel et al., 2015; Ringel et al., 2015; Tap et al., 2017). Fecal samples could not be indicators of the composition and metagenomic function of mucosa-associated microbiota distributed among multiple sites of the intestine (Zmora et al., 2018). Therefore, there is a bias in the estimation of intestinal microbiota with feces. (page 2 col 1-2).  Tang further teaches that the microbiome is different along the lengths of the small and large intestine.  The families Lactobacillaceae and Enterobacteriaceae predominate in the small intestine, whereas the colon is dominated by the families Prevotellaceae, Bacteroidaceae, Rikenellaceae, Ruminococcaceae, and Lachnospiraceae (Donaldson et al., 2016). Therefore, it is not comprehensive to study intestinal flora with fecal bacteria (page 3, col 2). In the present situation, the teachings in the specification are limited to stool samples.  It is highly unpredictable if the Dorea sp. CAG: 317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7 3 54FAA, Clostridium bolteae will be present in non-stool samples and if their abundance levels in the non-stool samples will be indicative of liver fibrosis. 
Finally is also unpredictable as to whether the results obtained in the specification with human subjects could be extrapolated to non-human subjects.  Nagpal (Fronteirs in Microbiology 11/2018 Vol 9 Article 2897 13 pages) teaches that they analyzed the fecal microbiota composition in three of the most-widely used animal models, i.e., mice, rats, and non-human primates (NHPs) and compare them with human subjects. Based on β-diversity, the gut microbiota in humans seems to be closer to NHPs than to mice and rats; however, among rodents, mice microbiota appears to be closer to humans than rats. Nagpal teaches that human microbiota is dominated by Bacteroides followed by Ruminococcaceae and Clostridiales. Mouse gut is predominated by members of the family S24-7 followed by those from the order Clostridiales, whereas rats and NHPs have higher abundance of Prevotella compared with mice and humans. These data of host species-specific gut microbiota signatures in some of the most widely used animal models in context to the human microbiota might reflect disparities in host factors, e.g., diets, genetic origin, gender and age, and hence call for prospective studies investigating the features of gut microbiome in such animal models by controlling for these host elements (abstract).  In the present situation the teachings in the specification are limited to human subjects.  It is highly unpredictable if the Dorea sp. CAG: 317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7 3 54FAA, Clostridium bolteae will be present in the intestinal microbiome of non-human subjects and if their abundance levels will be indicative of liver fibrosis. 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to detect liver fibrosis by detecting the presence of an intestinal microbiome signature and diagnose different types of NAFLD using an 8 species intestinal microbiome signature. 
 In order to practice the breadth of the claimed invention one of skill in the art would first have to identify a representative number of different intestinal microbiome signatures that are correlated with liver fibrosis.   Then additional experimentation would need to be conducted to determine if the 8 species intestinal microbiome signature and any other identified intestinal microbiome signatures are detectable in a representative number of different sample types from human subjects and non-human subjects. The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the guidance presented in the specification and the working examples, the skill of those in the art and the unpredictability of the art, and the quantity of experimentation necessary, it is the conclusion that an undue amount of experimentation would be required to make and use the invention. 

Response To Arguments
12.	In the response the Applicants traversed the rejection under 35 USC 112-Enablement (pages 26-31).   
The Applicants argue that the 101 rejection and enablement rejection contradict one another. The Applicants question how if the invention is well understood, routine, and  conventional it can also lack enablement.  This argument has been fully considered.  The examiner does not agree that the rejections contradict one another because 35 USC 101 and 112 are different statues and require different types of analysis.  There is nothing precluding the examiner from making both rejections. 
Again the Applicants question the Examiners reliance on the prior art of Quigley (Gastronenterol Hepatol 2013 Sep, 9(9) pages 560-569) and how it is relevant to the instant invention.  Quigley was cited because the reference teaches that within the human gastrointestinal microbiota exists a complex ecosystem of approximately 300 to 500 bacterial species, comprising nearly 2 million genes (the microbiome). This discussion about the number of bacteria in the intestinal microbiome supports the examiners position that the genus of intestinal microbiome signatures (number of different signatures) that are correlated with liver fibrosis is potentially vast.   It is highly unpredictable which other intestinal microbiome signatures exist and would be functional in the method of detecting liver fibrosis.  
	Additionally the Applciants question the Examiners reliance on the prior art of Tang, Zoetendal, Carrroll, and Zmora.  These references have been cited because they describe the state of the art at the time of the invention and demonstrate why practicing the broadly claimed methods is highly unpredictable.  
	Further the Applicants argue that the amount of experimentation needed to find members of the “liver fibrosis” genus amounts to nothing more than routine screening.  This argument has been fully considered and is not persuasive.  Clearly Applicants do not understand this rejection.  The genus is not “liver fibrosis”-the genus is “intestinal microbiome signatures” that allow one to differentiated between patients with liver fibrosis and without liver fibrosis. It is maintained that identifying a representative number of “intestinal microbiome signatures” that could be used diagnostically would require a large amount of additional experimentation and sophisticated data analysis. The rejection is maintained. 

13.	It is noted that claims rejected in this portion of the Office Action under 35 USC 102 and 103 as anticipated by, or obvious in view of, the prior art have been previously rejected in this Office Action under 35 USC 112 1st paragraph as not fully described or enabled by the specification as originally filed.  In the instant case, where the prior art does anticipate and render obvious particular embodiments of the broadly claimed methods, the prior art is not sufficient to provide an adequate written description of the breadth of the claims, nor is the prior art sufficient to enable the skilled artisan to practice the claimed method in the full scope of the claims.

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, 29, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boursier (Hepatology Vol 63 No 3 Epub 2016 Jan 13 pages 764-774).
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A method to detect liver fibrosis or for the differential diagnosis of type of non-alcoholic fatty liver disease (NAFLD) in a subject” (clm 1), “A method for the differential diagnosis of the type of non-alcoholic fatty liver disease (NAFLD) in a subject” (clm 29), and “A substantially non-invasive method for assessing risk of progression to liver cirrhosis in a subject having an intestinal microbiome signature and diagnosed with non-alcoholic fatty liver disease (NAFLD)” (clm 35) merely sets forth the purpose of the process, but does not limit the scope of the claims. 
Regarding Claim 1 Boursier teaches that taxonomic composition of gut microbiota was determined using 16S ribosomal RNA gene sequencing of stool samples. Thirty patients had F0/F1 fibrosis stage at liver biopsy (10 with NASH), and 27 patients had significant F2 fibrosis (25 with NASH) (abstract). Boursier teaches that three genera, Bacteroides, Prevotella, and Ruminococcus, significantly differed between patients with F0/F1 fibrosis and those with significant F2 fibrosis (Table 3) (see page 767, col 2 and Table 3). 

    PNG
    media_image4.png
    474
    344
    media_image4.png
    Greyscale

	
Thus Boursier teaches analyzing a biological sample from a subject to determine an intestinal microbiome signature for the subject; and inspecting the intestinal microbiome signature relative to a reference intestinal microbiome signature to detect presence or absence of liver fibrosis.  Here the signature of the F0/F1 subjects is inspected relative to the signature of the F>2 subjects and vice versa.  Boursier teaches that Bacteroides and Ruminococcus are more abundant and Prevotella is less abundant in subject with F>2 fibrosis in comparison to subjects with F0/F1 fibrosis. Boursier teaches that Bacteroides and Ruminococcus are less abundant and Prevotella is more abundant in subject with F0/F1 fibrosis in comparison to subjects with F>2 fibrosis. 
Regarding Claim 5 Boursier teaches a method wherein the reference intestinal microbiome signature is obtained from a population of subjects with liver fibrosis (the subjects with F>2 fibrosis). 
Regarding Claim 6 Boursier teaches a method wherein the population of subjects have advanced liver fibrosis (the subjects with F>2 fibrosis). 

Regarding Claim 7 Boursier teaches a method wherein a relative abundance of bacterial species in the intestinal microbiome signature is determined based on a median abundance of each bacterial species in the intestinal microbiome signature relative to a median abundance of each bacterial species in the reference intestinal microbiome signature (see Table 3). 
Regarding Claim 8 Boursier teaches analyzing stool samples (page 766, col 1). 
Regarding Claim 9 Boursier teaches that it is possible to distinguish F0/F1 stage fibrosis from F>2 stage fibrosis based on intestinal microbiome (Table 3). 
Regarding Claim 10 Boursier teaches that it is possible to distinguish F0/F1 stage fibrosis from F>2 stage fibrosis based on intestinal microbiome (Table 3). In the instant case F>2 stage fibrosis is being interpreted to be advanced stage fibrosis. 
Regarding Claim 29 Boursier teaches that taxonomic composition of gut microbiota was determined using 16S ribosomal RNA gene sequencing of stool samples. Thirty patients had F0/F1 fibrosis stage at liver biopsy (10 with NASH), and 27 patients had significant F2 fibrosis (25 with NASH) (abstract). Boursier teaches that three genera, Bacteroides, Prevotella, and Ruminococcus, significantly differed between patients with F0/F1 fibrosis and those with significant F2 fibrosis (Table 3) (see page 767, col 2 and Table 3). Thus Boursier teaches determining the intestinal microbiome signature of the subject.  While Boursier teaches all of the claimed method steps, Boursier does teach a correlation between an increased abundance of Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae and stage 3-4 fibrosis.  However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. In the instant case the preamble is considered to be an intended use of the claimed method and Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed. 
Regarding Claim 35 Boursier teaches that taxonomic composition of gut microbiota was determined using 16S ribosomal RNA gene sequencing of stool samples. Thirty patients had F0/F1 fibrosis stage at liver biopsy (10 with NASH), and 27 patients had significant F2 fibrosis (25 with NASH) (abstract). Boursier teaches that three genera, Bacteroides, Prevotella, and Ruminococcus, significantly differed between patients with F0/F1 fibrosis and those with significant F2 fibrosis (Table 3) (see page 767, col 2 and Table 3). It is a property of the RNA gene sequencing method of Borsier that it would have determined whether Dorea sp. CAG:317, Bacteroides cellulosilyticus, Bacteroides finegoldii, Bacteroides dorei, Streptococcus parasanguinis, Clostridium symbiosum, Clostridium sp. 7_3_54FAA, and Clostridium bolteae were present in the intestinal microbiome signature of the subject.  Thus Boursier teaches determining whether the claimed bacterial species are present in the intestinal microbiome signature of the subject.  While Boursier teaches all of the claimed method steps, Boursier does teach a correlation between the presence of bacterial species and progression to liver cancer. However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. In the instant case the preamble is considered to be an intended use of the claimed method and Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed. 

Response To Arguments
16.	In the response the Applicants traversed the rejection under 35 USC 102 (pages 31-32). The Applicants argue that Boursier does not teach each and every claim limitation. They argue that there is no explicit mapping of the claimed limitations to the cited prior art. This argument has been fully considered but is not persuasive.  The Examiner does not agree that mapping of the claimed limitations to the prior art has not been provided because each claim has been individually addressed and citations with respect to the prior art have also been provided.  It is noted that Applicants have not pointed out any specific claim limitation that are missing in the cited prior art.  Thus the rejection is maintained. 

Improper Markush Grouping Rejection
17. 	Claims 1-10, 13-14, 19, 29, and 35 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush groupings of the at least n bacterial species identified in Table 2 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each bacterial species has a different morphology and cellular structure.  Additionally the recited bacterial species do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the bacterial species behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited bacterial species possess the common property of being correlated with liver fibrosis.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
18.	In the response the Applicants traversed the improper Markush Group rejection (page 33).  The Applicants argue that there is no statutory basis for such rejection and there is no “judicially” created basis for such rejection. This argument has been fully considered.  The improper Markush rejection is a rejection on the merits that may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (see MPEP 706.03(y)(III). Applicants attention is directed to 76 Fed. Reg. 7162 (February 9, 2011), at 7166 and MPEP 706.03(y). The rejection is maintained. 


19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634